Citation Nr: 0500934	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  98-18 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to 
February 1984.  

This appeal arises from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied service connection for 
a left knee disorder.  

The decision also arose from a March 1998 RO determination 
that the veteran's appeal of the January 1997 RO rating 
decision was untimely.  In June 1999 the Board of Veterans' 
Appeals (Board) determined the veteran's appeal of the 
January 1997 rating decision was untimely and reopened the 
veteran's claim for service connection for a left knee 
disorder.  The Board remanded the claim for service 
connection for a left knee disorder to the RO for additional 
development.  

The RO completed the development ordered to the extent 
possible and returned the veteran's claim to the Board.  
Stegall v. West, 11 Vet. App. 268 (1998).  In the interim the 
veteran had failed to appear for a VA examination, but had 
contacted VA and requested either that his VA examination be 
rescheduled or in the alternative requested videoconference 
hearing before the Board.  The Board remanded the claim in 
December 2003 for the veteran to be scheduled for a 
videoconference.  The veteran failed to appear for his 
videoconference in December 2004 and the claim has been 
returned to the Board for appellate consideration.  


FINDINGS OF FACT

1.  The veteran sustained an injury to the left knee in 
service when he fell from a bunk and landed on his knee.  
After an orthopedic evaluation the knee was splinted and a 
neurological fall up was ordered.  At service separation the 
left knee was noted to be abnormal.  

2.  The claims folder includes a current diagnosis of a small 
lateral meniscal tear and a chronic sprain of the lateral 
collateral ligament of the left knee.  


CONCLUSION OF LAW

A left knee disorder was incurred in active military service.  
38 U.S.C.A. § 1110, (West 2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board observes that legislation has eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to the claim, 
and expanded VA's duty to notify the claimant and the 
representative, if any, concerning certain aspects of claim 
development.  See Veterans Claims Assistance Act of 2000 
(VCAA) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West 2002)).  In addition, VA has issued regulations that 
implement the statutory changes effected by the VCAA.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

As the evidence supports the grant of service connection for 
left knee disorder, the Board has concluded no further 
efforts to assist the veteran are required.  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b)(2004).  

Factual Background and Analysis.  At service enlistment and 
entrance in January and February 1980 the veteran's lower 
extremities were noted to be normal.  

September 1980 service medical records reveal the veteran 
injured his left knee when he fell from the top bunk.  He 
sustained soft tissue trauma to the left knee.  Examination 
of the left knee revealed effusion and tenderness along the 
medial joint line.  McMurray and drawer signs were negative.  
The collaterals appeared to be intact.  After being seen in 
the emergency room the veteran was sent to the orthopedic 
casting room for application of a splint.  The veteran was 
directed to have a neurological follow up in four weeks.  

On service separation examination in January 1984 the lower 
extremities were noted to be abnormal.  On his Report of 
Medical History dated in January 1984 the veteran checked a 
history of a trick or locked knee.  The doctor in his 
comments noted the knee was "not a problem."  

In March 1996 the veteran submitted his claim for service 
connection for a left knee disorder.  The RO requested his 
service medical records and received only dental X-rays.  

The veteran testified before a Hearing Officer at the RO in 
September 1998.  He reported three of four incidents in 
service when he injured his knee in service.  On one occasion 
he had fallen out of bed.  He was sleeping on the top rack 
and fell and landed on his left knee.  Previously while on 
maneuvers the veteran had fallen on a rock and injured his 
left knee.  At first he was merely treated by the Corpsman 
and given an ace bandage.  When he fell off the bed he was 
sent to the hospital at Camp Pendleton and his leg was 
casted.  Currently, he had pain in the left knee, it buckled 
and there was constant stinging inside the knee.  He had been 
told at the VA hospital he had a tear inside his meniscus.  
The first time he was treated after his discharge was four or 
five years later.  (T-1,2).  

The RO obtained the veteran's VA treatment records from 1990 
to the present.  They include complaints of left knee pain 
from February 1998.  The veteran reported in February 1998 
that he had a ten year history of left knee pain.  March 1998 
VA records noted a 13 year history of left knee pain.  Since 
that time the veteran had intermittent knee pain.  The pain 
was mostly lateral, with swelling, popping, but no locking, 
but was positive for giving way.  He had been given cortisone 
for relief of his pain.  On examination there was no 
effusion, full range of motion, a negative McMurray and 
negative Lachman.  There was tenderness over the lateral 
collateral ligament.  A magnetic resonance imaging revealed a 
small lateral meniscal tear.  In the opinion of the VA 
physician the veteran had a small meniscal tear that was not 
symptomatic.  Most of the pain was due to a chronic sprain of 
his lateral collateral ligament.  

The RO finally received copies of the veteran's service 
medical records in December 2002.  

The evidence demonstates the veteran injured his knee in 
service, at service separation some four years after the 
injury, the knee was noted to be abnormal.  The regulations 
provide that when a chronic disease is shown as such in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected unless 
clearly attributable to intercurrent cause.  38 C.F.R. 
§ 3.305(b)(2004).  

The veteran has testified and consistently reported to VA 
examiners that his left knee pain began many years ago.  The 
veteran is competent to report his symptoms of a left knee 
disorder, such as pain and giving way.  38 C.F.R. 
§ 3.159(a)(2)(2004).  His testimony is consistent with the 
service medical records which reveal he injured the left knee 
in service when he fell from his bunk.  Those statements 
demonstrate continuity of symptomatology of left knee pain 
since service.  In March 1998 the VA examiner specifically 
noted the veteran had a chronic left knee sprain in addition 
to the meniscal tear.  

The Board has concluded the evidence demonstrates the veteran 
sustained a chronic left knee disorder in service.  Service 
connection for a left knee disorder is warranted.  


ORDER

Service connection for a left knee disorder is granted.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


